In re Foret, Anthony; applying for writ of certiorari and/or review, writ of supervisory; Parish of St. Mary, 16th Judicial District Court, Div. “E”, No. 115956.
Denied. If relator wishes a determination of the merits of his claim that he was denied an appeal as a result of counsel’s failure to act in accordance with his expressed desire to appeal, he should present that claim to the district court. Relator should use the uniform application for post conviction relief, as required by La.C.Cr.P. art. 926 D, and may wish to state in the application the reason why the claim was not included in his prior application. See, La.C.Cr.P. art. 930.4 F.